Exhibit 10.dd

 

LOGO [g269191ex10_ddpg001.jpg]

PERSONAL AND CONFIDENTIAL

August 18, 2011

Matt Homan

4809 Bruce Avenue

Edina, MN 55424

Dear Matt,

As we have discussed, this letter (“Letter”) confirms the offer to you for the
long-term global assignment of a temporary transfer within Polaris Industries,
Inc. (“Polaris”), effective August 18, 2011.

 

Home Information:    Polaris Legal Entity (“Home Company”):    Polaris
Industries, Inc.    Location (“Home Country”):    Edina, Minnesota, U.S.A.
Host Information:    Polaris Legal Entity (“Host Company”):    Polaris
Industries, Inc.    Location (“Host Country”):    Rolle, Switzerland

 

Global Assignment Job Title:    Vice President - EMEA         

 

Departure Date*:    August 2011                        

* or as soon after that date as you are appropriately able to make the transfer

 

Targeted Assignment Length*:       3 years        

* Subject to the termination provisions described in this Letter, repatriation
to the Home Country will occur upon satisfactory completion of the assignment.
Your assignment shall not exceed a maximum of three (3) years unless mutually
agreed by you and Polaris. Upon repatriation after satisfactory completion of
your assignment, Polaris will make reasonable, good-faith efforts to reassign
you to a position of authority equal to or greater than your current position.

This offer is subject to you and your dependents receiving medical clearances,
foreign government entry documents or visas, and your acceptance of the terms
and conditions outlined in this Letter. Except as expressly provided otherwise
in this Letter, the terms and conditions of your assignment will be in
accordance with such Polaris policies and procedures as are in effect from time
to time regarding global assignment, including without limitation the Polaris
Industries, Inc. Long Term Global Assignment Handbook (the “Assignment
Handbook”). This Letter will supplement all prior employment terms and
arrangements between you and the Home Company.



--------------------------------------------------------------------------------

EMPLOYMENT STATUS

The transfer does not change your employment status as an at-will employee of
Polaris, but simply confirms and describes your position within Polaris as an
expatriate employee under an arrangement between Polaris Home Company and
Polaris Host Company to second your employment to that business unit.

JOB

In this assignment, you will be responsible for leading the business in Europe
Middle East and Africa region. This will be constituted as its own P&L including
the successful acquisition and ownership of inorganic properties consistent with
Polaris’ growth agenda. During your assignment, you will initially report to
Bennett Morgan, President and Chief Operating Officer and Scott Wine, Chief
Executive Officer for the pursuit, closure, integration and ownership of
inorganic properties. Your key responsibilities as Vice President-EMEA will be
generally consistent with your job description. Polaris may assign you duties
different from those described in the job description in order to meet Polaris’
internal organizational requirements.

ANNUAL SALARY AND INCENTIVES

You are being promoted to a B1 level officer effective the date of your
assignment with profit sharing target of 80% beginning with the 2012 profit
sharing and LTIP target of 80% beginning with the 2012 cycle. Your 2011 profit
sharing payout (to be made March 2012) will be pro-rated based on time spent at
each level.

Your Polaris earnings will be denominated in U.S. dollars and will initially
consist of Base Salary at the annualized rate of $295,000 and any “incentive
pay” you may earn as an eligible participant in the Polaris profit sharing plan.
Any incentive pay or other bonus payment granted is a unilateral and revocable
gratuity, which does not constitute a part of Base Salary, and payment of such
amounts over the course of this assignment does not constitute an acquired
right. Your total Polaris Salary and Incentives (“Earnings”) will be subject to
all applicable payroll taxes and other deductions, including payments under the
benefit plans referenced below.

Contingent upon your accepting and commencing this assignment, you will be
awarded 5,000 shares of Restricted Stock within the first month of service in
your new assignment. These shares have financial hurdles to be finalized, and a
four and five year vesting schedule. You will receive official documents with
detailed information.

This full arrangement must be formally approved by the Compensation Committee of
the Board of Directors and is contingent upon such approval.

GOODS AND SERVICES DIFFERENTIAL

Consistent with Polaris’ global assignment policies and procedures, in addition
to your Polaris Earnings and benefit plans and programs, your compensation will
include a differential for goods and services in view of cost differences
between Host Country and Home Country. The amount of this differential will
initially be $10,000 per month and will commence upon your establishment of a
residence in the Host Country. This amount may be reviewed periodically and
updated as appropriate.

 

2



--------------------------------------------------------------------------------

BENEFITS

During your assignment, you will be eligible to participate in various employee
benefit plans and programs pursuant to the terms and conditions of the
applicable plans and program as in effect from time to time, including without
limitation Polaris’ long-term global assignment program. You should consult the
Assignment Handbook for details regarding benefits available to you as of the
commencement of your assignment.

ADDITIONAL ASSIGNMENT-RELATED BENEFITS

During your assignment, you will be provided various additional,
assignment-related benefits, in accordance with Polaris’ long-term global
assignment policies and procedures as in effect from time to time. You should
consult the Assignment Handbook for details regarding the additional,
assignment-related benefits available to you as of the commencement of your
assignment. This Letter provides additional details regarding certain
assignment-related benefits available to you as of the commencement of your
assignment, as follows:

 

HOUSING ASSISTANCE IN THE HOST COUNTRY    Consistent with its global assignment
practices and procedures, Polaris will provide you a housing differential of
$10,000 per month for the first year of your assignment to be used for housing
and utilities in the Host Country. We understand that you have been unable to
find a house satisfactory to you in the Host Country and have opted to enter
into a 12-month lease on an apartment instead. If you elect to move to a house
after expiration of the lease on your apartment, upon request Polaris agrees to
increase your housing differential if necessary up to a maximum of $14,000 per
month. In granting any increase, Polaris will consider the factors set forth in
the Assignment Handbook regarding determination of housing assistance, and will
also consider any extenuating circumstances. You understand and agree that the
housing differential is not intended to pay the full cost of Host Country
housing, but only to provide assistance in view of cost differences between Host
Country and Home Country. This differential will commence upon your
establishment of a residence in the Host Country. EDUCATION REIMBURSEMENT FOR
CHILDREN    Pursuant to its policies and procedures for global assignment,
Polaris will reimburse the employee for tuition expenses for dependents to
attend an equivalent primary or secondary school while in the international
country. Consistent with this policy, Polaris will reimburse tuition for all
three of your current dependents to attend a private international school while
in the Host Country, up to a maximum of $25,000 per school year per child.
EXECUCARE    Employee’s ExecUCare benefit will continue as it is in the home
country while you are on assignment. HOME COUNTRY HOUSING (IN EVENT CANNOT SELL)
   If the employee is unable to sell their home and decides to keep it and have
it remain vacant while on assignment, Polaris will pay for monthly costs
incurred up to a maximum of $250 per month for general home maintenance expenses
such as lawn mowing and snow removal. Home maintenance does not include home
improvement or landscape improvement projects. If the employee decides to rent
or sublet their home while on assignment, Polaris will pay for property/rental
management up to a maximum to be determined at that time.

 

3



--------------------------------------------------------------------------------

 

HOME COUNTRY
AUTOMOBILES    It is your responsibility to dispose of or store your home
country automobiles. Polaris will provide assistance with
home country automobile disposal up to a maximum of $100 per vehicle for two
vehicles, as follows:      Loss on Sale: The company reimburses the difference
between the actual sale price and a management-approved
car value reference source (N.A.D.A Used Car Guide in the United States) retail
price (less reconditioning) for the
make, model, and year of car up to a maximum of 20% of management approved car
value reference source.
Reasonable advertising costs are also reimbursed.      Loss on Lease
Cancellation: The company reimburses up to a maximum equal to two months of the
monthly
lease payment amount.      Polaris does not ship a personal automobile to or
from the host country location. Polaris does not pay for the
storage of a car during the global assignment. SPOUSAL ASSISTANCE    The #1
reason expatriate assignments fail is due to spousal resistance to new culture
and lifestyle.   

 

As a result, Polaris will provide financial assistance to the spouse in the form
of a one -time payment of $5,000 to be used for the following:

  

•    

   Employment assistance (resume writing, outplacement service, obtaining a work
permit   

•    

   Recertification   

•    

   Continuing education   

•    

   International club memberships   

•    

   Any other issues associated with the relocation    This assistance is
provided only if a spouse accompanies the employee to the host country.
Depending on the benefit from a tax perspective, the spousal allowance will
either be paid:   

1.

   Directly to the employee before the he/she leaves their home country   

2.

   Directly to the employee shortly after they arrive in the host country, or   

3.

   To the host country

INTEGRATED COMPENSATION

If any other compensation or benefits may be required under Host Country law,
Polaris reserves the right to adjust and integrate the total compensation and
benefit program to equal the amounts provided under this Letter.

EMPLOYMENT GUIDELINES

The general employment policies and practices of the Host Company apply to you.
You are expected to obey the federal, state and local laws of the Host Country
and respect the customs and practices of the same. As a Polaris employee, you
will remain subject to the obligations of

 

4



--------------------------------------------------------------------------------

assignment and confidentiality under (1) Your Invention, Copyright and Trade
Secret Agreement with Polaris; and (2) The Employees’ Guide: Polaris’ Code of
Business Conduct. The terms and conditions of your employment will continue to
be governed by the laws of the United States and the State of Minnesota.

NON-SOLICITATION

To protect Polaris’ legitimate business interest in its confidential
information, the customer goodwill developed under this assignment and your
unique services in this role, you will not, during the continuance of your
employment with, and for one year thereafter, without the prior written consent
of Polaris: (1) render to a competitor any direct or indirect services which
relate to the subject matter of this assignment; or (2) contact any Polaris or
Polaris subsidiary international customers related to this assignment to solicit
or conduct business for a competitor. “Competitor” means any party in actual
competition or intending or preparing to be in competition with Polaris products
and/or business in the international market. This obligation does not supersede
or replace any other agreement between you and Polaris.

RESIGNATION/TERMINATION

In the event of your voluntary resignation, involuntary resignation or
termination without cause during this assignment, Polaris will pay limited costs
of relocation to the Home Country to the extent of actual and reasonable
transportation expenses (at economy class airfare) and shipping of household
goods for you and your accompanying family, provided that: (1) you have given
Polaris at least thirty (30) days’ notice of resignation; (2) your departure
from the Host Country occurs within thirty (30) days of your separation; (3) you
do not voluntarily resign to work for a competitor (as defined in Polaris’ non
compete agreement); and (4) you are meeting your obligations under the
Employment Guidelines sections of this Letter. This relocation provision
expressly excludes any payment associated with re-establishing a new residence
in the Home Country. If your employment is terminated for cause or you
voluntarily resign without satisfying the foregoing conditions, the Company
assumes no responsibly for your relocation or the shipping of your goods.

If you voluntarily resign within 12 months of arrival in the host country, you
must pay Polaris 100% of the costs for:

 

  •  

Document assistance

 

  •  

Cross cultural and/or language training

 

  •  

Travel and living expenses

 

  •  

Relocation allowance

 

  •  

Spousal allowance

 

  •  

Shipment of household goods/extra baggage costs

 

  •  

Any other assignment related expense paid by Polaris

The settlement of all outstanding payments as a result of the termination shall
be accomplished as soon as possible, with the understanding that the time
necessary to settle outstanding tax and tax equalization issues may take longer
than other matters. In all events, however, the settlement of all such
outstanding payments shall occur on or before the last day of your taxable year
following the taxable year in which the related expense or obligation was
incurred.

 

5



--------------------------------------------------------------------------------

COMPENSATION UPON SEPARATION

Subject to the terms of the applicable Polaris employee benefit plans and
programs, none of the compensations described in this Letter except Polaris
Earnings (salary) will be eligible for calculation of any entitlement upon
separation from employment.

ACKNOWLEDGEMENT AND ACCEPTANCE

Please acknowledge your understanding and acceptance of this global assignment
offer by signing and dating this Letter and returning it to me. The copy is for
your records.

 

/s/ Matt Homan

Matt Homan

/s/ Bennett Morgan            

Bennett Morgan, President and COO

/s/ Jim Williams            

Jim Williams, VP HR

 

6